Citation Nr: 0306050	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for respiratory disorder, 
to include chronic obstructive pulmonary disease (claimed as 
chronic cough and short-windedness).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active military service from June 1945 to 
December 1946 and from July 1947 to May 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which in pertinent part denied entitlement to 
service connection for a respiratory disorder claimed as 
chronic cough and short-windedness.  


FINDINGS OF FACT

The veteran, by way of written statement received at the 
Board in March 2003, withdrew the issue of service connection 
for respiratory disorder, to include chronic obstructive 
pulmonary disease (claimed as chronic cough and short-
windedness).


CONCLUSION OF LAW

The veteran has withdrawn his appeal relating to the issue of 
service connection for respiratory disorder, to include 
chronic obstructive pulmonary disease (claimed as chronic 
cough and short-windedness), and the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant. 38 
C.F.R. § 20.204(c).

In a February 2000 rating determination, the RO denied 
service connection for respiratory disorder, to include 
chronic obstructive pulmonary disease (claimed as chronic 
cough and short-windedness).  In April 2000, the veteran 
expressed disagreement with the RO's actions.  In May 2000, 
the RO issued a statement of the case.  In June 2000, the 
veteran filed a substantive appeal.

The veteran, by way of a written statement received at the 
Board on March 17, 2003, requested that VA "drop this 
appeal."  The Board accepts the veteran's statement as an 
express withdrawal of the present appeal.

In light of the veteran's correspondence received on March 
17, 2003, wherein the veteran withdrew his appeal on this 
issue, there remains no matter for the Board's consideration.  
Accordingly, the Board must dismiss the pending appeal on the 
issue of service connection for connection for respiratory 
disorder, to include chronic obstructive pulmonary disease 
(claimed as chronic cough and short-windedness).  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(2002).


ORDER

The issue of entitlement to service connection for 
respiratory disorder, to include chronic obstructive 
pulmonary disease (claimed as chronic cough and short-
windedness) is dismissed.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

